Case 8:20-cv-02453-VMC-AAS Document 46 Filed 03/22/21 Page 1 of 12 PageID 200




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

MIKE BRINKMAN,

  Plaintiff,
                                                 CASE NO.: 8:20-cv-02453-VMC-AAS
v.

ACCOUNT RESOLUTION SERVICES,
LLC,

  Defendant.
                                         /

         AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

           Plaintiff, MIKE BRINKMAN (hereinafter “Plaintiff”), by and through

     the undersigned counsel, sues Defendant, ACCOUNT RESOLUTION

     SERVICES, LLC (hereinafter “ARS”) (hereinafter “Defendant”), and in

     support thereof respectfully alleges violations of the Fair Credit Reporting

     Act, 15 U.S.C. § 1681 et seq. (“FCRA”), Florida Consumer Collection Practice

     Act (“FCCPA”) F.S. 559.72, and the Fair Debt Collections Practice Act, 15

     U.S.C. § 1681 (“FDCPA”).

                                PRELIMINARY STATEMENT

           1.     This is an action for actual damages, statutory damages, punitive

     damages, costs and attorney’s fees brought pursuant to the FCRA, FCCPA

     and FDCPA.

           2.     Today in America there are three major consumer reporting

                                             7
Case 8:20-cv-02453-VMC-AAS Document 46 Filed 03/22/21 Page 2 of 12 PageID 201




  agencies, Equifax Information Services, LLC (“Equifax”), TransUnion, LLC

  (“TransUnion”) and Experian Information Solutions, LLC (“Experian”).

        3.     Consumer reporting agencies that create consumer reports, like

  Equifax, Experian and TransUnion are charged with using reasonable

  procedures designed to ensure the maximum possible accuracy of the

  information they report. It is not enough for them to simply parrot

  information they receive from entities like ARS, particularly where a

  consumer makes a dispute about information reported.

        4.     When a consumer like Plaintiff disputes information through

  the agencies, those disputes are transmitted to the party furnishing the

  information, here ARS. The FCRA demands that each party separately

  conduct a reasonable investigation of the consumer’s dispute and correct or

  delete information they learn to be inaccurate or cannot otherwise verify.

        5.     The   Consumer    Financial   Protection     Bureau   has   noted,

  “experience indicates that [CRAs] lack incentives and under-invest in

  accuracy” Consumer Fin. Prot. Bureau, Supervisory Highlights Consumer

  Reporting Special Edition 21 (Issue 14, March 2, 2017).

                                JURISDICTION

        6.   The jurisdiction for this Court is conferred by 15 U.S.C. § 1681p

  and 28 U.S.C. §1331.

        7.     The Plaintiff is a natural person and resident of Hillsborough

  County, in the State of Florida. He is a “consumer” as defined by 15 U.S.C. §

                                        7
Case 8:20-cv-02453-VMC-AAS Document 46 Filed 03/22/21 Page 3 of 12 PageID 202




  1681a(c).

         8.    ARS has their principal place of business located at 1643 North

  Harrison Parkway, Building H, Suite 100, Sunrise, Florida 33323.

         9.    ARS is a “debt collector” as defined by F.S. §559.55(7).

         10.   ARS is a “debt collector” as defined by 15 U.S.C. § 1692(a)(6).

         11.   The alleged debt that is the subject matter of this complaint is a

  “consumer debt” as defined by 15 U.S.C. § 1692(a)(5).

                            FACTUAL ALLEGATIONS

         12. Plaintiff is a natural person who is alleged to owe a debt to ARS.

         13. Approximately two (2) years ago, the Plaintiff received a debt

   collection letter from ARS about a medical bill that was not paid for. Plaintiff

   did not owe this debt.

         14.   Upon notification of this incorrect overdue bill listed on his

  credit report, Plaintiff immediately called the Tampa General Hospital and

  notified them that he has paid his medical bill in full. Plaintiff also called to

  dispute with AdventHealth, his medical insurance company, that he has paid

  his bill in full and did not owe any money. Plaintiff visited an “in-network”

  facility and did not owe any money. Upon confirmation with AdventHealth

  that he did not have an outstanding bill, the Plaintiff discarded the letter and

  believed the error had been fixed.

         15.   Throughout 2019, ARS repeatedly called and sent bills to

  Plaintiff attempting to collect a debt he did not owed.

                                          7
Case 8:20-cv-02453-VMC-AAS Document 46 Filed 03/22/21 Page 4 of 12 PageID 203




        16.    In or about February of 2020, Plaintiff found a house he wanted

  to purchase and applied for an FHA loan with Guaranteed Rate, Inc. The

  potential lender reached out to Plaintiff and notified him of a collection on

  his credit that was negatively affecting him, and that due to his current credit

  score, and reported delinquency, he would have a higher interest rate.

  Plaintiff’s credit score was being lowered 120 points because of this

  collections account.

        17.    In or about February of 2020, Plaintiff, contact ARS regarding

  the incorrect collection and again disputed the accuracy. He was informed

  that it can take up to 30 days for the report to be reviewed. ARS was aware of

  Plaintiff’s dispute through that phone call. ARS should have known at that

  time that Plaintiff had a $0.00 balance. If ARS had communicated with the

  medical provider, they could have immediately resolved the issue.


        18.    In or about February 17, 2020, Plaintiff filed a dispute online to

  Equifax concerning the erroneous reporting of the ARS account. Plaintiff

  provided, within the online dispute, all the necessary information for Equifax

  and ARS to easily determine that the account had a $0.00 balance and

  should not be in collections.

        19.    In the aforementioned online dispute, Plaintiff explained in

  detail why the ARS account was paid off and requested an investigation by

  the CRAs and ARS. No one from ARS or Equifax attempted to contact


                                         7
Case 8:20-cv-02453-VMC-AAS Document 46 Filed 03/22/21 Page 5 of 12 PageID 204




  Plaintiff when investigating the online dispute.

        20.    The ARS collections account was the result of negligent or

  willful mishandling by ARS, and failure by Equifax to independently

  investigate all the facts which the Plaintiff explained in the dispute.

        21.    Despite Equifax being provided all the relevant information, on

  or about February 19, 2020, Equifax responded to Plaintiff’s dispute and

  indicated that the ARS account was updated reflecting an unpaid balance of

  $2,811. Equifax kept the erroneous collection’s account on the Plaintiff’s

  credit report despite being notified by Plaintiff that he did not owe any

  money.

        22.    ARS knew or should have known throughout the life of the

  overdue bill that Plaintiff had paid off the account, had visited an “in-

  network” facility and had no balance, yet continued to report to Equifax.

        23.    Plaintiff disputed again with Equifax and, on or about February

  26, 2020, Plaintiff received another dispute results letter from Equifax

  (Confirmation number 0055054748) stating the ARS account was updated

  and verifies as accurate. The ARS collections account continued to be listed

  on Plaintiff’s Equifax credit report.

        24.    Throughout the entire dispute process and even after, Plaintiff

  continued to be in communications with ARS and with the medical providers

  regarding the erroneous collections account.

        25.    ARS continued to report the inaccurate debt to Equifax and
                                          7
Case 8:20-cv-02453-VMC-AAS Document 46 Filed 03/22/21 Page 6 of 12 PageID 205




  failed to conduct a reasonable investigation of the two disputes by Plaintiff.

        26.    ARS has a duty to report information to Equifax which it knows

  to be accurate and should avoid reporting to Equifax information it knows or

  lacks sufficient knowledge to know is accurate.

        27.    On March 19, 2020, ARS received an email from Kyra Weiss

  (from the Insurance) indicating:

            “Joyce, please see the attached explanation of benefits for Michael
      Brinkman account number 86549439. Provider Inphymet Contracting
      Services was an in-network provider on date of service 07/25/2017, and
      therefore should not be a balance billing the member. Please adjust
      account and remove member for collections”


        28.    Inexplicably, ARS did not correct the reporting but instead, four

  days letter (March 23, 2020) mailed a letter to Plaintiff indicating that “ARS

  has verified this information with our client, and confirmed the outstanding

  balance of $2,811.58. The account(s) is delinquent.” The letter indicated a

  past due amount and indicated “This is an attempt to collect a debt”. ARS

  had knowledge Plaintiff did not owed the debt but continued to report

        29.    Plaintiff did not want to lose the house for which he had placed

  an offer and a deposit. Plaintiff closed on the property on April 1, 2020.

  Plaintiff was forced to accept the loan offer for 3.99% interest rate instead of

  the 3.375% he would have achieved had Equifax and ARS conducted a proper

  investigation.

        30.    On June 2, 2020, ARS confirmed that they had made a mistake


                                         7
Case 8:20-cv-02453-VMC-AAS Document 46 Filed 03/22/21 Page 7 of 12 PageID 206




  and responded to Plaintiff’s dispute, stating, “a request to Experian, Equifax,

  and TransUnion to delete any and all information reported by ARS Account

  Resolution Service”.

        31.     As a result of the inaccurate credit reporting, Plaintiff has

  suffered damages, including, but not limited to:

               i.    Monies lost by attempting to fix his credit;

              ii.    Loss of time attempting to cure the error;

              iii.   Mental anguish, stress, aggravation, embarrassment and
                     other related impairments to the enjoyment of life. Plaintiff
                     was desperate to resolve the errors and was forced to close
                     on his home loan after notifying both Defendants of the
                     mistake they were making.

              iv.    Denied the opportunity to purchase his home with a much
                     lower APR, creating an increase on his mortgage payments.
                     Plaintiff was notified that to modify his current home loan
                     now that the error was corrected, it would cost
                     approximately $6,000+ in closing fees.

              v.     Plaintiff’s credit score dropped over 120 points because of
                     the erroneous reporting by the Defendants.

              vi.    All conditions precedent to the filing of this action have
                     occurred.

                               CAUSES OF ACTION

                                     COUNT I
                              (Violation of the FCRA)

        32. Plaintiff re-alleges and fully incorporates paragraphs one (1)

  through thirty-one (31) above as is fully stated herein.

        33.     ARS published the ARS representations to Experian and

  TransUnion and through Experian and TransUnion to all of Plaintiff’s
                                           7
Case 8:20-cv-02453-VMC-AAS Document 46 Filed 03/22/21 Page 8 of 12 PageID 207




  potential lenders on multiple occasions.

        34.    ARS violated 15 U.S.C. § 1681s-2(b) by failing to fully and

  properly investigate the Plaintiff’s dispute of ARS’ representation; by failing

  to review all relevant information regarding same; by failing to accurately

  respond to Equifax; by failing to correctly report results of an accurate

  investigation to every other credit reporting agency; and by failing to

  permanently and lawfully correct its own internal records to prevent the re-

  reporting of the ARS representations to the consumer reporting agencies.

  Plaintiff provided all the information necessary for ARS to have identified

  that Plaintiff did not owe money from his hospital stay. Since 2018, ARS was

  aware that this was a paid in full account, yet continued to report a collection

  to Equifax. ARS communicated directly with Plaintiff and Plaintiff explained

  he had communicated with the service provider and he did not owe any

  money. ARS received an Explanation of Benefits from both the medical

  provider and Plaintiff but continued reporting the debt.

        35.    ARS violated 15 U.S.C. §1681s-2(b) by continuing to furnish

  inaccurate information to Equifax after ARS had been notified that the

  information was inaccurate. ARS has been aware of Plaintiff’s dispute for

  several months but continued to erroneously report.

        36.    ARS violated 15 U.S.C. §1681s-2(b) by continuing to furnish

  inaccurate information to Equifax that ARS knew was inaccurate.

        37.    ARS did not have any reasonable basis to believe that the

                                         7
Case 8:20-cv-02453-VMC-AAS Document 46 Filed 03/22/21 Page 9 of 12 PageID 208




  Plaintiff was responsible for the account reported in the ARS representation.

  It also had substantial evidence by which to have verified that the Plaintiff

  was not the responsible party. ARS knowingly chose to follow procedures

  which did not review, confirm or verify who the responsible party was for the

  debt in question. Further, even if ARS would attempt to plea ignorance, it

  had all of the evidence and information with which to confirm and recognize

  the Plaintiff was not the liable party.

        38.    As a result of this conduct, action and inaction of ARS, Plaintiff

  suffered damage by loss of time due to Plaintiff’s attempts to correct the

  inaccurate information; stress associated with being sued in court for this

  fraudulent debt; and the mental and emotional pain, anguish, humiliation

  and embarrassment of credit denials. Plaintiff, when he needed it most, was

  denied an APR for his mortgage payment that was a true representation of

  his credit report.

        39.    ARS’ conduct, action, and inaction was willful, rendering it liable

  for actual or statutory damages, and punitive damages in an amount to be

  determined by the Court pursuant to 15 U.S.C. § 1681n. In the alternative, it

  was negligent entitling the Plaintiff to recover actual damages under 15

  U.S.C. § 1681o. A simple call to the medical provider would have confirmed

  that Plaintiff visited an “in-network” facility and therefore did not owe any

  money.

        WHEREFORE, Plaintiff respectfully demands a trial by jury on all

                                            7
Case 8:20-cv-02453-VMC-AAS Document 46 Filed 03/22/21 Page 10 of 12 PageID 209




   issues so triable and judgment against Defendant, ACCOUNT RESOLUTION

   SERVICES, LLC, for statutory damages, punitive damages, actual damages,

   costs, interest, attorney fees, enjoinder from further violations of these parts

   and any other such relief the Court may deem just and proper.

                                      COUNT II
                               (Violation of the FCCPA)

       39.    Plaintiff fully incorporates and re-alleges paragraphs one (1) through

 thirty-one (31) as if fully set forth herein.

       40.    At all times relevant to this action ARS is subject to and must abide

 by the laws of the State of Florida, including Florida Statute § 559.72.

       41.    ARS violated Florida Statute §559.72(5) by Disclosing to a person

 other than the debtor or her or his family information affecting the debtor’s

 reputation, whether or not for credit worthiness, with knowledge or reason to

 know that the other person does not have a legitimate business need for the

 information or that the information is false. ARS was or should have been aware

 that Plaintiff did not owed the debt.

       42.    ARS violated Florida Statute §559.72(9) by Claiming or attempting

 to enforce a debt when such person knows that the debt is not legitimate or assert

 the existence of some other legal right when such person knows that the right

 does not exist. ARS mailed Plaintiff on March 26, 2020 attempting to collect a

 debt it knew did not exist.




                                             7
Case 8:20-cv-02453-VMC-AAS Document 46 Filed 03/22/21 Page 11 of 12 PageID 210




       43.    Defendant’s actions have directly and proximately resulted in

 Plaintiff’s prior and continuous sustaining of damages as described by Florida

 Statute §559.77.

              WHEREFORE, Plaintiff respectfully demands a trial by jury on all

 issues so triable and judgment against ARS for statutory damages, punitive

 damages, actual damages, costs, interest, attorney fees, enjoinder from further

 violations of these parts and any other such relief the court may deem just and

 proper.

                                      COUNT III
                               (Violation of the FDCPA)

       44.    Plaintiff fully incorporates and re-alleges paragraphs one (1) through

 thirty-one (31) as if fully set forth herein.

       45.    At all times relevant to this action ARS is subject to and must abide

 by 15 U.S.C. § 1692 et seq.

       46.    ARS violated 15 U.S.C. § 1692(d) by willfully engaging in conduct the

 natural consequence of which is to harass, oppress, or abuse any person in

 connection with the collection of a debt. ARS was or should have been aware that

 Plaintiff did not owe the debt but continued to repeatedly contact Plaintiff’s cell

 phone and to deliver collection letters.

       47.    ARS violated 15 U.S.C. § 1692(e) by misrepresenting the character,

 amount and legal status of the debt. ARS had receipt notice that the debt was not




                                             7
Case 8:20-cv-02453-VMC-AAS Document 46 Filed 03/22/21 Page 12 of 12 PageID 211




 owed to Plaintiff but mailed Plaintiff a false “verification” of the debt and

 attempted to collect on debt not owed by Plaintiff.

       48.   ARS violated 15 U.S.C. § 1692(f) by using unfair and unconscionable

 means to collect or attempt to collect any debt.

             WHEREFORE, Plaintiff respectfully demands a trial by jury on all

 issues so triable and judgment against ARS for statutory damages, punitive

 damages, actual damages, costs, interest, attorney fees, enjoinder from further

 violations of these parts and any other such relief the court may deem just and

 proper.

   Respectfully submitted,


                             /s/ Octavio “Tav” Gomez
                             Octavio “Tav” Gomez
                             Florida Bar No.: 0338620
                             Morgan & Morgan, Tampa, P.A.
                             201 North Franklin Street, Suite 700
                             Tampa, Florida 33602
                             Telephone: (813) 223-5505
                             Facsimile: (813) 983-2889
                             Primary: TGomez@ForThePeople.com
                             DGagliano@ForThePeople.com
                             Attorney for Plaintiff




                                          7
